Citation Nr: 0937611	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1964.  The Veteran died in March 2004.  The appellant is the 
Veteran's widow.   

The appellant filed her application for DIC under the 
provisions of 38 U.S.C.A. § 1318 in September 2005.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
New evidence was received prior to the expiration of the 
appeal period and the claims were readjudicated in September 
2006.  A statement of the case (SOC) was issued in February 
2008 and the appellant perfected her appeal in May 2008.

The Board notes that the claim for service connection for the 
cause of the Veteran's death (but not the claim for DIC under 
the provisions of 38 U.S.C.A. § 1318) was originally denied 
in July 2004.  The appellant did not appeal the decision and 
it became final.  38 C.F.R. §§ 20.302(a), 20.1103.  The Board 
must address the issue of whether new and material evidence 
has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The claim of entitlement to service connection for the cause 
of the Veteran's death based on the submission of new and 
material evidence is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2004.

2.  At the time of his death, the Veteran was in receipt of 
compensation for one service-connected disability, epilepsy, 
grand mal, at the 10 percent rate effective from 1977, and 
the 40 percent rate from December 2001.  

3.  The Veteran was not continuously rated totally disabled 
for a period of 10 or more years immediately preceding death 
or for a period of not less than 5 years from the date of the 
Veteran's discharge from active duty in June 1964.  

4.  The Veteran was not a former prisoner of war. 


CONCLUSION OF LAW

The criteria for establishing DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

With regard to the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and accrued benefits, the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal. Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  
Therefore, the decision with respect to this issue rests on 
the interpretation of the law, and the VCAA is inapplicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). Therefore, 
any deficiencies of VCAA notice or assistance, if any, are 
rendered moot with respect to this issue.




Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA law provides that if a Veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased Veteran in the same manner as if the death were 
service connected.  A deceased Veteran for purposes of this 
provision is a Veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such Veteran's discharge or other release from 
active duty; or (3) the Veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. 
§ 1318 (a)(b); 38 C.F.R. § 3.22 (2006).  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
Veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in relevant part, the Veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.  38 C.F.R. § 20.1106 (emphasis added).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for certain claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in September 2005, such 
consideration is not warranted.

In the instant case, the Veteran was discharged from active 
military service in June 1964.  The Veteran died on March [redacted], 
2004.  During the Veteran's lifetime, he was in receipt of 
compensation for epilepsy, grand mal, rated as 40 percent 
disabling from December 2001.  Prior to that the service 
connected epilepsy had been rated at 10 percent disabling 
from April 1977.  

The Veteran was not continuously rated totally disabled for a 
period of 10 or more years immediately preceding death or for 
a period of not less than 5 years from the date of such 
Veteran's discharge from active duty in June 1964.  The 
Veteran was not a former prisoner of war. 

Although the Board is sympathetic to the appellant and her 
claim, based on the evidence delineated above, there is no 
basis in VA law to allow the benefits sought in this case.  
Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to DIC under 
38 U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant has also filed a claim for entitlement to 
service connection for the cause of the Veteran's death.  As 
noted in the Introduction, the claim was originally denied in 
July 2004.  The appellant did not appeal the decision and it 
became final.  38 C.F.R. §§ 20.302(a), 20.1103.  Thus, the 
Board must first address the issue of whether new and 
material evidence has been submitted because it determines 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett, supra.   

Considering the present posture of the case, a Remand is 
necessary in order for the RO to first comply with the notice 
requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought (i.e. service 
connection).  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The appellant has set forth multiple theories of entitlement, 
to include that the Veteran suffered from restrictive lung 
disease due to in-service asbestos exposure, which along with 
his service connected seizures, contributed to the heart 
disease that resulted in the Veteran's death.  The failure to 
provide notice of what constitutes material evidence would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide the appellant notice of a key element of the evidence 
necessary to substantiate her claim to reopen.  Id. at 10.  
Without such notice, the appellant is deprived of an 
opportunity to participate in the adjudication process 
because she did not know what evidence was needed to reopen 
her claim.  Id.  Thus, remand is required.

Accordingly, this case must be remanded to effectuate the 
evidentiary development necessary to fully and fairly 
adjudicate the appellant's claim.  The RO is directed to the 
specific development instructions delineated in the numbered 
paragraphs below.  

1.  The RO must review the appellant's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the appellant's 
previously denied claim of entitlement to 
service connection for the cause of the 
Veteran's death.  The notice should 
inform the appellant that her claim was 
previously denied in July 2004 and 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
for the cause of the Veteran's death that 
were found insufficient in the previous 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should also give the appellant 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal, to include providing 
new VA Forms, VA 21-4142, Authorization 
and Consent to Release Information to VA, 
for the provider who conducted the March 
2004 autopsy, which is not currently of 
record.  The agency of original 
jurisdiction should take efforts to 
obtain any identified documents 
available.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


